Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a CON of 15/650414, which has a Patent No. 10809249B2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10809249B2 (‘249). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. ‘249 recites a method for measuring the cholesterol uptake capacity of lipoproteins, comprising the steps of: forming a complex by contacting a lipoprotein in a sample, a tagged cholesterol, and an antibody which specifically binds to the lipoprotein, wherein the complex comprises the lipoprotein, the tagged cholesterol incorporated into the lipoprotein, and the antibody; labeling the complex by bonding a label and a capture body with the complex, wherein the capture body specifically binds to the tag, and wherein the tag is exposed on the outer surface of the lipoprotein in the complex, and the capture body specifically binds to the tag exposed on the outer surface of the lipoprotein in the complex; and detecting a signal resulted from the label which has been bound to the complex, wherein the tagged cholesterol is represented by the following formula (III):

    PNG
    media_image1.png
    154
    289
    media_image1.png
    Greyscale



Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10436806B2. 
Patent No. ‘806 recites a measuring a lipoprotein’s capacity to accept cholesterol comprising the steps of bringing a lipoprotein in a sample into contact with labeled cholesterol to esterify the labeled cholesterol and incorporate the esterified labeled cholesterol into the lipoprotein; and bringing the lipoprotein having the esterified labeled cholesterol into contact with an antibody that binds to the lipoprotein to form the complex of the lipoprotein and the antibody and measuring esterified labeled cholesterol incorporated into the lipoprotein of the complex. Claim 4 recites the step of incorporating the esterified labeled cholesterol into the lipoprotein, the step of forming the complex, and the step of measuring the esterified labeled cholesterol incorporated into the lipoprotein of the complex are performed in a cell-free system. Claim 12 recites the tagged cholesterol structure (i.e., formula III of the instant claim). Claim 11 recites the cholesterol conjugated to BODIPY structure. Because of the overlapping cholesterol structure being measured in lipoprotein, it would have been prima facie obvious to the person of ordinary skill in the art to measure the cholesterol signals.   
Allowable Subject Matter
Gaibelet et al. is the closest prior art of record and the reference teaches a method for measuring cholesterol of lipoproteins by forming lipoproteins with a labeled 21-methylpyrenyl-cholesterol. Gaibelet et al. teach the benefit of the pyrene labeling is to approach the structure organization by fluorescence emission of pyrene excimer. Gaibelet et al. do not teach or reasonably suggest the claimed tagged cholesterol structure and the capture body specifically binds to the tagged cholesterol.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635